PUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                   No. 20-2039


SIERRA CLUB; CENTER FOR BIOLOGICAL DIVERSITY; WEST VIRGINIA
RIVERS COALITION; WEST VIRGINIA HIGHLANDS CONSERVANCY;
INDIAN CREEK WATERSHED ASSOCIATION; APPALACHIAN VOICES;
CHESAPEAKE CLIMATE ACTION NETWORK,

                   Petitioners,

            v.

UNITED STATES ARMY CORPS OF ENGINEERS; RYAN D. MCCARTHY, in
his official capacity as Secretary of the U.S. Army; LIEUTENANT GENERAL
SCOTT A. SPELLMON, in his official capacity as U.S. Army Chief of Engineers
and Commanding General of the U.S. Army Corps of Engineers; MAJOR
GENERAL ROBERT F. WHITTLE, JR., in his official capacity as Division
Commander of the U.S. Army Corps of Engineers, Great Lakes and Ohio River
Division; COLONEL JASON A. EVERS, in his official capacity as District
Commander of the U.S. Army Corps of Engineers, Huntington District; THERESA
SPAGNA, in her official capacity as Chief, Regulatory North Branch, U.S. Army
Corps of Engineers, Huntington District,

                   Respondents,

MOUNTAIN VALLEY PIPELINE, LLC,

                   Intervenor.



                                   No. 20-2042


SIERRA CLUB; CENTER FOR BIOLOGICAL DIVERSITY; WILD VIRGINIA;
APPALACHIAN VOICES; CHESAPEAKE CLIMATE ACTION NETWORK,
                    Petitioners,

             v.

UNITED STATES ARMY CORPS OF ENGINEERS; RYAN D. MCCARTHY, in
his official capacity as Secretary of the U.S. Army; LIEUTENANT GENERAL
SCOTT A. SPELLMON, in his official capacity as U.S. Army Chief of Engineers
and Commanding General of the U.S. Army Corps of Engineers; COLONEL
PATRICK V. KINSMAN, in his official capacity as District Commander of the U.S.
Army Corps of Engineers, Norfolk District; WILLIAM T. WALKER, in his official
capacity as Chief, Regulatory Branch, U.S. Army Corps of Engineers, Norfolk
District,

                    Respondents,

MOUNTAIN VALLEY PIPELINE, LLC,

                    Intervenor.


On Petitions for Review of Actions by the U.S. Army Corps of Engineers. (LRH-2015-
592-GBR; NAO-2015-08998)


Argued: November 9, 2020                                    Decided: December 1, 2020


Before GREGORY, Chief Judge, and WYNN and THACKER, Circuit Judges.


Motions for stay granted by published per curiam opinion.


Derek Owen Teaney, APPALACHIAN MOUNTAIN ADVOCATES, Lewisburg, West
Virginia, for Petitioners. Kevin William McArdle, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondents. George Peter Sibley, III, HUNTON
ANDREW KURTH, LLP, Richmond, Virginia, for Intervenor.




                                           2
PER CURIAM:

      The Sierra Club, Center for Biological Diversity, West Virginia Rivers Coalition,

West Virginia Highlands Conservancy, Indian Creek Watershed Association, Appalachian

Voices, and Chesapeake Climate Action Network (collectively, “Petitioners”) filed the

instant motions to stay certain agency actions of the United States Army Corps of

Engineers (“Army Corps”). Specifically, Petitioners challenge decisions of two different

Army Corps districts: the Huntington, West Virginia District (“Huntington District”) and

the Norfolk, Virginia District (“Norfolk District”).    Mountain Valley Pipeline, LLC

(“MVP”) asked both districts to verify that, pursuant to the Clean Water Act (“CWA”), 33

U.S.C. § 1344, MVP’s proposed discharge of dredged and/or fill material into waters of

the United States in furtherance of construction of a natural gas pipeline (“Pipeline”) in

those districts could be governed by the Army Corps’ 2017 nationwide permit (“NWP”),

referred to as NWP 12.

      By operating under the more general NWP 12, MVP would not have to undertake

the more arduous and time-consuming individual CWA permitting process tailored to

specific projects. Typically, potential permittees who wish to take advantage of an NWP

for a potential project typically must submit pre-construction notifications to the Army

Corps for a “verification” that the project would comply with the NWP. Issuance and

Reissuance of Nationwide Permits, 82 Fed. Reg. 1860, 1861, 1986 (Jan. 6, 2017).

      On September 25, 2020, the Huntington District issued a verification, determining

that the Pipeline project met the criteria for operation under the NWP 12, excusing the

project from the individual permitting process (the “Verification”). On the same day, the

                                            3
Norfolk District did the same, issuing a reinstatement of its prior verification allowing

MVP to use NWP 12 in that district (the “Reinstatement”). Petitioners then filed petitions

for agency review of the Verification and Reinstatement pursuant to the Natural Gas Act

(“NGA”), 15 U.S.C. § 717r(d)(1), and filed the instant motions to stay.

       Applying a familiar four-part test, we conclude Petitioners are likely to succeed on

the merits of their petitions for review, and other equitable factors weigh in favor of

granting the motions for stay. As explained more fully below, the Verification was likely

issued in contravention of applicable law because the Army Corps impermissibly

incorporated into NWP 12 a modified permit condition from the West Virginia Department

of Environmental Protection (“WVDEP”). And because the Verification was likely issued

in contravention of law, the Reinstatement (which necessarily depends on the validity of

the Verification) is likely defective as well. Therefore, we grant Petitioners’ motions for a

stay of the Huntington District’s Verification and the Norfolk District’s Reinstatement until

such time as we may consider the petitions for review on their merits. We do not, however,

believe Petitioners are likely to succeed on the merits of their challenges to the Army

Corps’ 2017 issuance of NWP 12 itself because we likely lack jurisdiction to entertain such

challenges.

                                             I.

       This is not our first look at an Army Corps verification allowing the Pipeline to use

NWP 12. In 2018, we vacated a prior version of the Huntington District’s Verification,




                                             4
finding it to be in contravention of applicable law. See Sierra Club v. United States Army

Corps of Eng’rs, 909 F.3d 635, 639 (4th Cir. 2018). 1

       The Pipeline, which is 42 inches in diameter, “proposes to run 304 miles through

parts of Virginia and West Virginia, crossing the [Army] Corps’ Pittsburgh, Norfolk, and

Huntington Districts.” Sierra Club, 909 F.3d at 639. Because construction of the Pipeline

will involve the discharge of fill material into federal waters, the CWA requires MVP to

obtain approval from the Army Corps before beginning construction. See 33 U.S.C.

§ 1344(a).

              [T]he Corps can issue individual permits on a case-by-case
              basis, through a resource-intensive review requiring extensive
              site-specific research and documentation, promulgation of
              public notice, opportunity for public comment, consultation
              with other federal agencies, and a formal analysis justifying the
              ultimate decision to issue or refuse the permit. Alternatively,
              interested parties can try to fit their proposed activity within
              the scope of an existing general permit, in this case NWP 12,
              which acts as a standing authorization for developers to
              undertake an entire category of activities deemed to create only
              minimal environmental impact. Potential permittees must
              satisfy all terms and conditions of an NWP for a valid
              authorization to occur.

Sierra Club, 909 F.3d at 640 (citations and internal quotation marks omitted) (emphasis in

original). In order to utilize NWP 12, MVP is also required to “‘provide the [Army Corps]

a certification from the State in which the discharge originates or will originate,’ unless the



       1
        Of note, in that opinion we suggested “an individual permit will likely be
necessary” for the Pipeline project. Sierra Club, 909 F.3d at 655. MVP maintains,
however, that it is entitled to use NWP 12 and has not attempted to seek an individual
permit.

                                              5
state waives, either explicitly or by inaction, its right to independently certify the project.”

Id. (quoting 33 U.S.C. § 1341(a)(1)); see also 33 C.F.R. §§ 325.2(b)(1)(ii), § 330.4(c)(1).

When “a state’s certification of the general permit imposes additional ‘special conditions,’”

the Army Corps “must ‘make these special conditions regional conditions of the NWP for

activities which may result in a discharge into waters of the United States in that state,’”

except in certain circumstances not present here. Id. (quoting 33 C.F.R. § 330.4(c)(2)).

                                              II.

       In determining whether to grant a stay of an agency action, this court considers (1)

“whether the stay applicant has made a strong showing that he is likely to succeed on the

merits”; (2) “whether the applicant will be irreparably injured absent a stay”; (3) “whether

issuance of the stay will substantially injure the other parties interested in the proceeding”;

and (4) “where the public interest lies.” Nken v. Holder, 556 U.S. 418, 426 (2009) (internal

quotation marks omitted). In considering the likelihood of the merits inquiry, we are

mindful that, pursuant to the Administrative Procedures Act (“APA”), we must “hold

unlawful and set aside agency action, findings, and conclusions found to be . . . arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C.

§ 706(2)(A); see Sierra Club, 909 F.3d at 643.

                                              III.

                            Likelihood of Success on the Merits

       In these motions, Petitioners make two distinct challenges to the Verification. First,

they claim the Verification is unlawful because the Army Corps violated the Endangered

Species Act (“ESA”) when it reissued NWP 12 in January 2017; thus, ostensibly because

                                               6
the Verification relies on NWP 12, it must necessarily be arbitrary, capricious, and not in

accordance with law. Second, they claim the Verification impermissibly relies on and

incorporates modifications to NWP 12 that were made in contravention of applicable law.

As explained below, we conclude that Petitioners are not likely to succeed on the merits of

the former argument because we likely lack jurisdiction to entertain Petitioners’ challenge

on this point. However, we hold that Petitioners are likely to succeed on the merits of the

latter argument.

                                              A.

                         The Endangered Species Act and NWP 12

       Petitioners’ first argument is that, because the Army Corps failed to engage in

programmatic consultation with the United States Fish and Wildlife Service (“FWS”)

before reissuing NWP 12 in January 2017, that reissuance violated the ESA. As a result,

Petitioners assert that NWP 12 is invalid, and because the Army Corps relied on NWP 12

in issuing the Verification, the Verification too is fatally infected.

       Petitioners have not made a “strong showing” that they are likely to succeed on the

merits of this claim because this court likely lacks jurisdiction to entertain it. Nken, 556

U.S. at 426 (internal quotation marks omitted). “Because district courts have general

federal question jurisdiction under 28 U.S.C. § 1331, the normal default rule is that persons

seeking review of agency action go first to district court rather than to a court of appeals.”

NMS Healthcare of Hagerstown, LLC v. United States Dep’t of Health & Human Servs.,

619 F. App’x 225, 226 (4th Cir. 2015) (quoting Nat’l Mining Ass’n v. Sec’y of Labor, 763

F.3d 627, 632 (6th Cir. 2014)). “Initial review of agency decisions occurs at the appellate

                                               7
level only when a direct-review statute specifically gives the court of appeals subject-

matter jurisdiction to directly review agency action.” Id. (quoting Nat’l Mining Ass’n, 763

F.3d at 632) (emphasis supplied). The burden of establishing subject matter jurisdiction

rests upon the party asserting it. See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.

375, 377 (1994).

       In Sierra Club, our jurisdiction to review prior Army Corps verifications derived

from the NGA, 15 U.S.C. § 717r(d)(1), which provides:

              The United States Court of Appeals for the circuit in which a
              [natural gas] facility . . . is proposed to be constructed,
              expanded, or operated shall have original and exclusive
              jurisdiction over any civil action for the review of an order or
              action of a Federal agency (other than the [Federal Energy
              Regulatory] Commission) . . . to issue, condition, or deny any
              permit, license, concurrence, or approval . . . required under
              Federal law[.]

This provision allows for a narrow exception to the general rule that district courts possess

jurisdiction to review agency actions in the first instance. Petitioners contend we possess

jurisdiction over their ESA argument based on this provision.

       We disagree. In form, Petitioners purport to seek review only of the Verification

and Reinstatement themselves, not NWP 12. See Pet. for Review, Sierra Club v. United

States Army Corps of Eng’rs, No. 20–2039 (4th Cir. filed Sept. 28, 2020), ECF. No. 3; Pet.

for Review, Sierra Club v. United States Army Corps of Eng’rs, No. 20–2042 (4th Cir.

filed Sept. 28, 2020), ECF No. 3. But in substance, Petitioners are actually seeking

collateral review of a separate decision -- the Army Corps Secretary’s findings and

conclusions in its reissuance of NWP 12, not the Huntington and Norfolk Divisions’


                                             8
reliance on NWP 12 in issuing the Verification and Reinstatement. In so doing, Petitioners

are attempting an end run around the narrow jurisdictional provisions that govern review

of permits for natural gas pipeline projects. Crucially, Petitioners do not contend that they

cannot pursue a challenge to NWP 12 in the district court. To the contrary, at least two of

the Petitioners here -- the Sierra Club and the Center for Biological Diversity -- already

brought a similar ESA challenge in the District of Montana. See N. Plains Res. Council v.

United States Army Corps of Eng’rs, 460 F. Supp. 3d 1030, 2020 WL 3638125 (D. Mont.

May 11, 2020).

       Throughout the briefing on the motions to stay, Petitioners steadfastly contend the

Army Corps violated the ESA in its reissuance of NWP 12 by failing to engage in formal

consultation and failing to “consider the cumulative impacts of NWP-authorized activities

on protected species or their critical habitat.” See Pet’rs’ Mot. Stay 7; 2 see also id. at 9

(arguing the Army Corps “violated the ESA in issuing NWP 12”); id. at 9–10 (challenging

the Army Corps’ finding that NWP 12 would have “no effect” on certain species pursuant

to the ESA); id. at 12 (noting the “problem with relying on project-specific consultation”

in an ESA no-effect determination).

       These challenges are not contemplated in the NGA review provision set forth above.

Section 717r(d)(1) is most logically read to allow review of permits issued pursuant to the

construction, expansion, or operation of a natural gas facility (i.e., a pipeline) in the circuit


       2
        Citations to the Motion to Stay, responses, and replies refer to the briefing in Case
No. 20–2039. We recognize that many of the same arguments were repeated in the briefing
in Case No. 20–2042.

                                               9
court of appeals where that facility will be operated or constructed. But NWP 12 does not

authorize any specific NGA project. Rather, it “governs a broad range of activities that can

be undertaken anywhere in the country under a wide variety of circumstances.” Sierra

Club, Inc. v. Bostick, 787 F.3d 1043, 1058 (10th Cir. 2015).

       Petitioners rely on the idea that “an exclusive judicial review provision applies to

all issues inhering in the controversy.” Pet’rs’ Reply Br. 3 (quoting Dow AgroSciences

LLC v. Nat’l Marine Fisheries Serv., 637 F.3d 259, 265 (4th Cir. 2011) (internal quotation

marks omitted)). But Dow in inapplicable here. In Dow, this court decided that a

Biological Opinion (“BiOp”) challenged by the petitioners was a “final agency action for

which there is no other adequate remedy in a court” pursuant to the APA, and thus, properly

reviewable in the district court. 637 F.3d at 265 (quoting 5 U.S.C. § 704). First, as noted,

Petitioners do not contend their specific ESA challenges to NWP 12 are unreviewable

elsewhere. Second, in determining whether an issue “inher[es] in the controversy,” the

type of challenge matters:

              [W]hen a court of appeals reviews the EPA’s reliance on a
              BiOp issued by [FWS], the court’s review would not be the
              same as if the district court were to review the BiOp itself
              directly under the APA. When a court of appeals reviews the
              EPA’s reliance on a BiOp, it would determine only whether
              the EPA’s reliance was arbitrary and capricious. But only by
              direct judicial review by the district court under the APA could
              the BiOp’s findings and conclusions themselves be challenged.

Id. at 266–67 (last emphasis supplied).

       We cannot decide whether the Huntington District impermissibly relied on NWP 12

in issuing the Verification without first reaching Petitioners’ challenges to the findings and


                                             10
conclusions underlying NWP 12. And according to Dow, this type of challenge is properly

reviewable in the district court -- not before us. Therefore, Petitioners are not likely to

succeed on the merits of the ESA challenge to NWP 12 because we likely do not possess

jurisdiction to address such a challenge. 3

                                              B.

                                The Huntington Verification

       Petitioners fare better, however, on the likelihood of success of their second

challenge to the Verification and Reinstatement.

                                              1.

       Pursuant to the CWA, West Virginia imposed several special conditions as part of

its Section 401 4 certification of NWP 12 in 2017. Only one is relevant to these motions:


       3
          We also note that Petitioners have not demonstrated that they will suffer
irreparable harm if we decline to address their ESA claim in this venue. In fact, as
mentioned, some Petitioners have already brought an ESA challenge to NWP 12 in the
District of Montana, and they were successful there, although the Supreme Court limited
the scope of the district court’s decision to pertain only to the Keystone XL Pipeline. See
N. Plains, 2020 WL 3638125, at *14 (“NWP 12 is vacated as it relates to the construction
of new oil and gas pipelines pending completion of the consultation process and
compliance with all environmental statutes and regulations.”), stay issued, 2020 WL
3637662 (U.S. July 6, 2020) (“The district court’s May 11, 2020 order granting partial
vacatur and an injunction is stayed, except as it applies to the Keystone XL pipeline[.]”).
Interestingly, only after this stay order did Petitioners attempt to bring their ESA claim in
this court.
       4
           A state water quality certification is also referred to as a “Section 401”
certification, in reference to Section 401 of the CWA. In relevant part, Section 401
provides:

              Any applicant for a Federal license or permit to conduct any
              activity including, but not limited to, the construction or

                                              11
Special Condition A. Originally, and at the time of this court’s prior Sierra Club decision,

Special Condition A provided the following:

              Individual State Water Quality Certification is required for

              i.     Pipelines equal to, or greater than 36 inches in diameter;
                     [or]

              ii.     Pipelines crossing a Section 10 river [subject to certain
                      exceptions]. . . .

Sierra Club, 909 F.3d at 640–41. 5 To comply with this condition, MVP applied to the

WVDEP for an individual water quality certification. On March 23, 2017, the WVDEP

issued a conditional certification. However, the WVDEP later vacated that certification,



              operation of facilities, which may result in any discharge into
              the navigable waters, shall provide the licensing or permitting
              agency a certification from the State in which the discharge
              originates or will originate . . . . If the State . . . fails or refuses
              to act on a request for [water quality] certification, within a
              reasonable period of time (which shall not exceed one year)
              after receipt of such request, the certification requirements of
              this subsection shall be waived with respect to such Federal
              application. No license or permit shall be granted until the
              certification required by this section has been obtained or has
              been waived as provided in the preceding sentence. No license
              or permit shall be granted if certification has been denied by
              the State[.]

33 U.S.C. § 1341(a)(1).
       5
        A “Section 10 river” is a “navigable-in-fact river[] regulated by Section 10 of the
Rivers and Harbors Act of 1899.” Sierra Club, 909 F.3d at 639 (citing 33 U.S.C. § 403).
The Rivers and Harbors Act was “intended to prevent obstructions in the Nation’s
waterways.” Wyandotte Transp. Co. v. United States, 389 U.S. 191, 201 (1967). The
Pipeline proposes to run through three Section 10 rivers: the Elk, Gauley, and Greenbrier.
See Sierra Club, 909 F.3d at 639. It is undisputed that the Pipeline is greater than 36 inches
in diameter.

                                                12
explaining “the information used to issue the Section 401 Certification needs to be further

evaluated and possibly enhanced.” Sierra Club, 909 F.3d at 641 (internal quotation marks

omitted). On October 17, 2017, we vacated the Pipeline’s Section 401 certification, and

remanded to the WVDEP pursuant to 15 U.S.C. § 717r(d)(3). See id. On remand, the

WVDEP “purported to waive its requirement that [MVP] obtain an Individual 401 Water

Quality Certification.” Id.

       In Sierra Club, however, we concluded that the WVDEP was required to engage in

proper notice and comment procedures before it could waive the Section 401 requirement

set forth in Special Condition A. See 909 F.3d at 651–55. Upon our vacatur of the prior

Huntington District verification for this reason, the WVDEP -- rather than waive the

Section 401 certification -- decided to modify Special Condition A. After a notice and

comment procedure (which Petitioners do not challenge), on April 24, 2019, the WVDEP

revised Special Condition A as follows:

              The Secretary of the West Virginia Department of
              Environmental Protection, in the Secretary’s sole
              discretion, reserves the right to require Aan individual water
              quality certification is required for any of the following
              facilities or impacts:

              i.     Pipelines equal to or greater than 36 inches in diameter;
                     [or]

              ii.    Pipelines crossing a Section 10 river [subject to certain
                     exceptions][.]

Pet’rs’ Mot. Stay, Ex. 8 at 10–11 (modifications supplied). Therefore, according to this

WVDEP amendment, an individual water quality certification is only required for pipelines

over 36 inches in diameter (like the Pipeline) if the WVDEP Secretary believes it should

                                            13
be. And here, the Secretary issued a general Section 401 certification without an individual

water quality certification. See id., Ex. 8 at 1–2; see also id., Ex. 7 at 26 (“On 27 February

2020, the WVDEP provided a letter in accordance with Special Condition A of the general

[water quality certification] for NWP 12 stating that the WVDEP will not require an

individual [water quality certification] for the MVP.”).

       The WVDEP then requested the Army Corps to “incorporate this modification into

its NWPs for West Virginia, in accordance with 40 C.F.R. § 121.2(b).” Pet’rs’ Mot. Stay,

Ex. 8 at 1. On January 15, 2020, the Division Engineer for the Corps’ Great Lakes and

Ohio River Division purported to grant the WVDEP’s request to modify Special Condition

A and “incorporated [it] as [a] regional condition[]” to NWP 12. Id., Ex. 12 at 1.

Thereafter, on September 25, 2020, the Huntington District issued the Verification,

memorializing the modification of Special Condition A into NWP 12. Id., Ex. 7 at 26

(noting the WVDEP’s modified condition). 6


       6
          The Army Corps and MVP contend that we lack jurisdiction over this challenge
as well. We disagree. The precise Special Condition A challenges to the Verification and
Reinstatement fit neatly within the NGA’s jurisdictional provision, 15 U.S.C. § 717r(d)(1).
The Verification and Reinstatement are both actions of federal agencies; they approve
stream crossings in Virginia and West Virginia, as required by the CWA; and they are each
decisions approving permits in furtherance of construction of a natural gas pipeline facility.
In an attempt to eschew the NGA’s judicial review provisions, the Army Corps maintains
“[t]he Corps’ acceptance of West Virginia’s revised conditions is not, as Petitioners
assume, equivalent to the Corps’ substitution of its own condition for the State’s condition,
which was the issue in Sierra Club.” Resp’ts’ Resp. Br. 19 (emphasis omitted); see also
id. at 16 (characterizing Petitioners’ argument as a “challenge to the Corps’ acceptance of
West Virginia’s revised Section 401 certification” (emphasis supplied)). But these
characterizations are inaccurate. Petitioners seek review not merely of the Army Corps’
“acceptance” of WVDEP’s modified Special Condition A; rather, they contend the Army
Corps’ reliance on and incorporation of the modified condition into NWP 12 by way of the

                                             14
                                             2.

       Petitioners contend that the issuance of the Verification with the WVDEP’s

modified Special Condition A was unlawful for two reasons. First, Petitioners assert that

the Army Corps Division Engineer lacks the authority to modify NWP 12, yet it did so

here by incorporating the revised Special Condition A into NWP 12. Second, Petitioners

argue that even if the Division Engineer did possess such authority, it abused its discretion

in allowing the modification because the modified Special Condition A is less stringent

(and thus, less protective of West Virginia water crossings) than the original version of

Special Condition A. We conclude that Petitioners have made a strong showing they are

likely to succeed on the merits of the argument that the Division Engineer lacks authority

to incorporate modified Special Condition A into NWP 12.

                                             a.

       A series of interweaving statutes and regulations inform our decision. First, “[a]

prospective permittee must satisfy all terms and conditions of an NWP for a valid

authorization to occur.” 33 C.F.R. § 330.4(a) (emphasis supplied). Second, the CWA

authorizes the Secretary of the Army, acting through the Army Corps’ “Chief of

Engineers,” to issue, revoke, or modify NWPs. 33 U.S.C. § 1344(d)–(e). Third, a Section




Verification was improper under the CWA and its regulations. This is a similar challenge
to the one we addressed in Sierra Club. See 909 F.3d at 651–53 (assuming jurisdiction
over “Petitioners’ argument that the Verification was not in accordance with law” because
West Virginia could not waive Special Condition A without proper procedure, once that
condition had been incorporated into NWP 12 (alterations and internal quotation marks
omitted)).

                                             15
401 certification -- or a waiver thereof -- is “required” from a state “prior to the issuance

or reissuance of NWPs authorizing [discharge] activities.” 33 C.F.R. § 330.4(c)(1). And

if a state chooses to add a special condition to the use of an NWP within its borders, it may

do so, and such special condition “shall become” a condition of the NWP. 33 U.S.C.

§ 1341(d).

                                             b.

       Turning to the facts of the case at hand in relation to this permitting scheme,

pursuant to its authority under Section 401 of the CWA, the WVDEP held public notice

and comment and adopted the initial version of Special Condition A to provide that all

pipelines with a diameter of 36 inches or more or those crossing certain Section 10 rivers

must have an individual water quality certification. This special condition automatically

became part of NWP 12 in West Virginia in 2017. See 33 U.S.C. § 1341(d). Then, in

ensuing litigation over the Pipeline, the WVDEP attempted to walk back this special

condition, purporting to waive Section 401 certification altogether. See Sierra Club, 909

F.3d at 652–53. When this court concluded the WVDEP did not effectively waive Special

Condition A pursuant to CWA statutes and regulations, the WVDEP modified Special

Condition A such that the Secretary of the WVDEP can now decide on a case-by-case basis

whether to require an individual water quality certification for pipelines over 36 inches in

diameter and/or those crossing Section 10 rivers. The Verification incorporated the

modified Special Condition A into the requirements for NWP 12.




                                             16
                                             c.

                                             i.

       Petitioners are likely to succeed on the merits of their challenge to the Army Corps’

incorporation of the modified Special Condition A because neither the Army Corps nor

MVP has provided regulatory or statutory authority for the actions the Army Corps

undertook in this case. The CWA is clear that Special Condition A (in its original form)

became part of NWP 12 in West Virginia, and we made clear in Sierra Club that the

WVDEP has not effectively waived this requirement. See 909 F.3d at 653. The CWA is

also clear that only a Chief Engineer can issue, modify, or revoke an NWP. And here, it is

undisputed that the Chief Engineer did not do so. It is also undisputed that, at this time,

the WVDEP has yet to issue an individual water quality certification for the Pipeline.

                                            ii.

       The Army Corps and MVP contend that in some circumstances, a division engineer

may add regional conditions to an NWP. They rely on the following regulation:

              If, prior to the issuance or reissuance of such NWPs, a state
              issues a 401 water quality certification which includes special
              conditions the division engineer will make these special
              conditions regional conditions of the NWP for activities which
              may result in a discharge into waters of the United States in
              that state, unless he determines that such conditions do not
              comply with the provisions of 33 C.F.R. 325.4.

33 C.F.R. § 330.4(c)(2) (emphasis supplied). However, the Army Corps and MVP ignore

an important distinction between the effect of a state’s adoption of a special condition

before the issuance of an NWP, as opposed to a state’s attempt to modify or issue a special

condition subsequent to the issuance of an NWP. In fact, MVP conveniently omits this

                                            17
part of the regulation from its response brief. See Intervenor’s Resp. Br. 16. By the plain

language of this regulation, the division engineer will make special conditions issued prior

to the NWP permitting process regional conditions of the NWP, but the regulation plainly

does not allow a division engineer to do so where a state has modified a special condition

after the issuance of NWP 12.

                                            iii.

       Finally, we turn to regulations governing the modification of a state’s special

condition after the issuance of an NWP. After modifying Special Condition A, the

WVDEP asked the Army Corps to “incorporate this modification into its NWPs for West

Virginia, in accordance with 40 C.F.R. § 121.2(b).” Pet’rs’ Mot. Stay, Ex. 8 at 1 (emphasis

supplied); see id., Ex. 7 at 26 (“[T]he WVDEP modified its general Section 401

[certification] for the 2017 NWPs in accordance with 40 CFR § 121.2(b).”). And the

division engineer purported to grant WVDEP’s request to modify Special Condition A.

See id., Ex. 12 at 1.

       The regulation cited by the WVDEP, however, does not allow for the modification

in this case. At the time the WVDEP modified Special Condition A, in April 2019, section

121.2(b) provided, “The certifying agency [i.e., the state] may modify the [Section 401]

certification in such manner as may be agreed upon by the certifying agency, the licensing

or permitting agency [i.e., the Corps], and the Regional Administrator.”         40 C.F.R.

§ 121.2(b) (effective until Sept. 10, 2020). But on September 11, 2020, the Environmental

Protection Agency (“EPA”) amended this regulation to remove any mention of

modification of conditions. Thus, now it merely states, “Certification is required for any

                                            18
license or permit that authorizes an activity that may result in a discharge.” Id. (effective

Sept. 11, 2020).

       This change was the culmination of the EPA’s solicitation of comments on

              whether and to what extent States . . . should be able to modify
              a previously issued certification, either before or after the
              reasonable period of time expires, before or after the license or
              permit is issued, or to correct an aspect of a certification or its
              conditions if remanded or found unlawful by a federal or State
              court or administrative body.

Clean Water Act Section 401 Certification Rule, 85 Fed. Reg. 42210, 42279 (July 13,

2020). The agency determined, “[S]ection 401 does not provide authority for a certifying

authority to unilaterally modify a certification, either through certification conditions that

purport to authorize the certifying authority to reopen the certification in the future or

through any other mechanism.” Id. It continued, “[O]nce a certification is issued, the

conditions therein are incorporated into . . . a federal license or permit[] for implementation

and enforcement. Allowing certifications to be modified after issuance could create

significant confusion and regulatory uncertainty within those federal license and permit

programs.” Id. Thus, the EPA concluded, “[S]ection 401 does not provide certifying

authorities with the authority to modify certifications after they are issued.” Id. at 42280

(emphasis supplied).

       In rendering this decision, the EPA indicated that it was clarifying a longstanding

principle, rather than breaking new ground. See 85 Fed. Reg. at 42236 (“This final rule

modernizes and clarifies the EPA’s regulations and will help States, Tribes, federal

agencies, and project proponents know what is required and what to expect during a section


                                              19
401 certification process, thereby reducing regulatory uncertainty.”). It noted that “[a]s a

general matter, administrative agencies possess the inherent authority to reconsider prior

decisions”; however, “section 401 provides express statutory language . . . that displaces

the general principle and thus Congress has precluded the certifying authority from

reconsidering or modifying a certification.” 85 Fed. Reg. at 42280 (emphases supplied).

This “express statutory language,” upon which the EPA relies, includes CWA’s provisions

“specifying the time period in which a certifying authority must act on a certification

request or waive its right to act,” see 33 U.S.C. § 1341(a)(1), and “requiring certification

conditions to be incorporated into a separate federal permit,” see id. § 1341(d). Id.

       This clarification weighs heavily in favor of Petitioners on the likelihood of success

on their Special Condition A challenge. Indeed, the WVDEP and the Corps rely on this

regulation for the state’s authority to amend Special Condition A -- and, accordingly, the

Corps to adopt it as part of NWP. See, e.g., Resp’ts’ Resp. Br., Ex. F at 7 (“Pursuant to 40

CFR § 121.2(b), the certifying agency has the authority to modify a [water quality

certification].”); see also id. at 8 (“EPA regulations provide for modification of state

certifications ‘as agreed upon’ by the state, the permitting agency, and EPA” (quoting 40

CFR 121.2(b)); id. at 11 (“Under 40 CFR 121.2(b), the state has authority to make

subsequent modifications [to the Section 401 certificate].”). But by this clarification from

the EPA, the WVDEP did not (and does not) possess such authority. 7



       7
         To be clear, for purposes of these motions, we do not pass on the legitimacy of this
regulation, as no party has challenged the EPA’s promulgation of it. Nor do we believe

                                             20
       For these reasons, we conclude the Verification was likely issued in contravention

of applicable law because WVDEP likely did not possess the authority to modify Special

Condition A in April of 2019, and the division engineer likely did not possess authority to

rely on or incorporate this modification into NWP 12.

                                            C.

                               The Norfolk Reinstatement

       Whether Petitioners are likely to succeed on the merits of the Norfolk Reinstatement

rises and falls on the legitimacy of the Huntington Verification. NWP 12 contains a note

(“Note 2”), which states, “Utility line activities must comply with 33 C.F.R. 330.6(d).”

Issuance and Reissuance of Nationwide Permits, 82 Fed. Reg. 1860, 1986 (Jan. 6, 2017).

In turn, 33 C.F.R. § 330.6(d) states, “[P]ortions of a larger project may proceed under the

authority of the NWPs while the [division engineer] evaluates an individual permit

application for other portions of the same project, but only if the portions of the project

qualifying for NWP authorization would have independent utility and are able to function

or meet their purpose independent of the total project.” (emphasis supplied).

       The Army Corps has explained that, under Note 2, “[i]f one or more crossings of

waters of the United States for a proposed utility line do not qualify for authorization by

NWP, then the utility line would require an individual permit because of 33 C.F.R.




the change in regulation evinces anything but the EPA’s clarification of how state
modifications should have operated all along.



                                            21
330.6(d).” 82 Fed. Reg. at 1888. It further stated that Note 2’s purpose was “to ensure that

utility lines with one or more crossings that do not qualify for NWP authorization are

evaluated under the individual permit process.”         Id.   Therefore, the Army Corps

contemplated that if one pipeline crossing does not qualify for NWP, the entire pipeline

would be subject to the individual permitting process. See Sierra Club v. United States

Army Corps of Eng’rs, 905 F.3d 285 (4th Cir. Oct. 2, 2018) (per curiam) (order vacating

prior Huntington verification, explaining that if any part of a project requires an individual

permit, then “the NWP does not apply and all portions of the project must be evaluated as

part of the individual permit process” (internal quotation marks omitted)).

       Therefore, because Petitioners’ challenge to the Huntington Verification is likely to

succeed on the merits, its challenge to the Norfolk Reinstatement is likely to succeed on

the merits as well.

                                             IV.

                                  Remaining Stay Factors

       Finally, we conclude the balance of the stay factors -- whether Petitioners will be

irreparably injured absent a stay; whether issuance of the stay will substantially injure the

other parties interested in the proceeding; and where the public interest lies -- weighs in

favor of granting the motions for stay. See Nken v. Holder, 556 U.S. 418, 426 (2009).

Absent a stay, MVP intends to begin crossing the streams and rivers at issue. MVP submits

that it “has spent billions to complete the vast majority of project tasks, including the

installation of pipe along nearly 260 miles” and delay until spring 2021 would cost MVP

around $140 million in unrecoverable costs. Intervenor’s Resp. Br. 23.

                                             22
       But “[e]nvironmental injury, by its nature, can seldom be adequately remedied by

money damages and is often permanent or at least of long duration, i.e., irreparable.”

Amoco Prod. Co. v. Vill. of Gambell, 480 U.S. 531, 545 (1987). And “[t]he dredging . . .

that may occur while the Court decides the case cannot be undone and, if the end result is

that the Corps should not have issued [the permit], irreparable harm will have occurred in

the meantime.” Sierra Club v. United States Army Corps of Eng’rs, 399 F. Supp. 2d 1335,

1348 (M.D. Fla. 2005), vacated on other grounds, 464 F. Supp. 2d 1171, 1228 (M.D. Fla.

2006). In addition, while the Army Corps and MVP both contend natural gas projects serve

the public interest, the NGA yields to the CWA. 15 U.S.C. § 717b(d) (explaining “nothing

in this chapter affects the rights of States under [the CWA]”). Therefore, the balance of

the four stay factors weigh in favor of Petitioners.

                                             V.

       For these reasons, we grant Petitioners’ motions to stay.

                                                          20–2039 - MOTION GRANTED
                                                          20–2042 - MOTION GRANTED




                                             23